MOUTON, J.
This suit is for a demand in damages for an alleged malicious prosecution. It is alleged that plaintiff suffere_d damages in the amount of two thousand sixty-five dollars, and judgment is asked against defendant for that sum.
This suit is not in damages for personal injuries. As the amount of damages claimed exceed two thousand dollars exclusive of interest, we have no appellate jurisdiction. Const. 1921, Art. 7, Sec. 10.
This case must be transferred to the Supreme Court.
It is therefore ordered that this case be transferred to the Supreme Court provided that appellant files the record in that court within thirty days of the finality of this decree.